Citation Nr: 0002883	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from October 1981 to 
January 1983.

The instant appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for an 
increased rating for schizophrenia.  

The veteran also completed an appeal of the RO's denial of 
his claim for entitlement to a temporary total evaluation 
because of hospital treatment in excess of 21 days for his 
service-connected schizophrenia in accordance with 38 C.F.R. 
§ 4.29.  However, he withdrew his claim for that benefit 
during his November 1999 Video Conference hearing before the 
undersigned member of the Board of Veterans' Appeals (Board).  
See 38 C.F.R. § 20.204 (1999).


REMAND

The veteran has requested an increased rating for his 
service-connected schizophrenia.  Since this disorder was 
previously service connected and rated and since the veteran 
is asserting that a higher rating is justified due to an 
increase in severity of the disability, his claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Since the veteran's claim is well-grounded, 
the VA's duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991) is triggered.

A review of the record reveals evidence pertinent to the 
veteran's claim for an increased rating for schizophrenia 
which is not of record and apparently has not been sought.  A 
December 1999 statement from B. W. Blackwell, M.D., indicated 
that Dr. Blackwell had been treating the veteran since 1995.  
After obtaining the necessary authorization, the RO should 
request Dr. Blackwell's treatment records pertaining to the 
veteran.

In addition, the veteran's July 1998 appeal statement 
indicated that the veteran was discharged from the U. S. 
Postal Service (U.S.P.S.) and from the VA vocational 
rehabilitation program due to his disability.  The veteran's 
vocational rehabilitation claims folder has not been 
associated with the claims folder.  Further, he indicated 
during his November 1999 Video Conference hearing that his 
current job was very stressful.  He should therefore be 
provided the opportunity to document any time lost from that 
position.

Thus, the Board finds that the RO should attempt to obtain 
and associate with the claims file the veteran's above-
referenced records.  Further, the Board finds that further 
examination is required.  The veteran is informed that if he 
fails to report for the scheduled examination, his claim may 
be denied.  See 38 C.F.R. § 3.665 (1999).

Therefore, in light of the following, and order to fairly and 
fully adjudicate the veteran's claim, the case is REMANDED to 
the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should request Dr. 
Blackwell's actual treatment records.  
Any additional evidence obtained should 
be associated with the veteran's file. 

2.  The RO should provide the veteran 
with an opportunity to present evidence 
concerning the reasons for his 
termination from his job with the 
U.S.P.S.  He should also be afforded an 
opportunity to document any time lost 
from his current position due to his 
service-connected schizophrenia.  Any 
evidence obtained should be associated 
with the veteran's file.

3.  The RO should obtain and associate 
the veteran's VA vocational 
rehabilitation folder with the claims 
folder. 

4.  After the foregoing action has been 
completed, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
manifestations and severity of the 
veteran's service-connected 
schizophrenia.  The claims folder should 
be made available to the examiner.  The 
examiner must assign a Global Assessment 
of Functioning Score consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS and explain what each 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, if the examination report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  The RO should 
then readjudicate the case based on the 
additional information.  If the 
determination remains adverse to the 
veteran, then both the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond prior to referring the case to 
the Board for further action.

The purpose of this REMAND is to obtain additional 
information.  No action is required of the veteran until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


